Citation Nr: 0716111	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
Meniere's disease.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1986.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO granted service connection , and assigned an 
initial rating of 60 percent for Meniere's disease, effective 
August 15, 2001.  In August 2004, the veteran filed a notice 
of disagreement (NOD) with the initial rating assigned for 
Meniere's disease; hence, the Board's characterization the 
claim on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing claims for ratings assigned at the 
time service connection is granted from claims for increased 
ratings for already service-connected disability).  A 
statement of the case (SOC) was issued in February 2005, and 
the veteran filed a substantive appeal March 2005( in lieu of 
a VA Form 9, Appeal to the Board of Veterans' Appeals).


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim for a higher initial rating for 
Meniere's disease has been accomplished.

2.  Since the August 15, 2001 effective date of the grant of 
service connection, the veteran's service-connected Meniere's 
disease has been manifested by complaints of vertigo and gait 
alteration more than once weekly.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the Board 
finds that the criteria for an initial 100 percent rating for 
Meniere's disease, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.87, Diagnostic Code (DC) 6205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In view of the Board's favorable disposition of the claim for 
a higher initial rating for Meniere's disease, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned an initial 60 percent rating 
for the veteran's service-connected Meniere's disease, 
pursuant to 38 C.F.R. § 4.87, DC 6205, under which Meniere's 
disease is evaluated.

DC 6205 provides that hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus warrants a 100 percent rating.  
Hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus warrants a 60 percent rating.  38 C.F.R. § 
4.87, DC 6205.

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the overall record supports the 
assignment of the maximum 100 percent rating for Meniere's 
disease since the effective date of the grant of service 
connection for that disability.

An April 2001 private medical statement of Dr. Fornadley 
indicates that the veteran reported a history of very 
bothersome hearing loss, tinnitus and disequilibrium since 
the mid-1980's.  The physician noted that the veteran 
experienced near daily episodes of true spinning vertigo.  It 
was noted that he was not experiencing any disequilibrium at 
the time of examination.  It was indicated that further 
testing was to be done.  

On VA examination in January 2002, the veteran reported a 
history of tinnitus with instability and dizziness dating 
back to 1985.  It was indicated that this was manifested by a 
tendency to veer to the right with walking.  The examiner 
noted that electronystagmography done in August 2001 revealed 
a problem involving the right labyrinth.  The impression 
included Meniere's disease on the basis of history with 
involvement of the right ear.  

On VA ear disease examination in November 2002, the veteran 
reported worsening dizziness described as a sensation of 
veering off to the right when walking.  He also reported that 
three to four times per month he had severe episodes of 
spinning and a sensation of being pulled backward.  On 
neurological examination, gait was normal.  The diagnoses 
included disequilibrium, that appeared to be peripheral or 
labyrinthine in origin.  The examiner indicated that the 
pattern was not consistent with Meniere's disease but that 
the etiology of the vertigo was unclear and neurological 
consultation would be appropriate.  It was noted that a VA 
physician had attributed the disequilibrium to Meniere's 
disease.  

On VA ear disease examination in July 2003, the veteran 
reported a history of vertigo.  The examiner concluded that 
the veteran had bilateral Meniere's disease, characterized by 
recurrent episodes of vertigo that could occur as often as 3-
4 times per week.  It was noted that he was late for work 
about 24 times a years because of the vertigo and had to take 
Benadryl or another medication which was somewhat sedating 
and made him late for work because he could not drive.  

On VA neurology examination in July 2005, the examiner 
indicated that the entire claims file was reviewed, and noted 
a long history of Meniere's disease.  He reported that he 
continued to experience bilateral ear pressure with high 
pitched tinnitus, vertigo, and a tendency to veer to the 
right.  It was noted that testing had revealed right 
vestibular pathology by ENG testing and that MRI testing was 
normal.  The veteran complained of increased daily episodes 
of vertigo and tinnitus.  He indicated that the vertigo may 
be mild as to only cause a few missteps.  On severe days, he 
reported that he missed work and was vertiginous throughout 
the day.  He indicated that he experienced vomiting and the 
inability to walk stairs without a bilateral hand rail.  He 
reported that taking Benedryl assisted in relieving symptoms 
but caused sleepiness and an inability to function.  He 
indicated that he had 55 unexpected absences from work in the 
past calendar year, with about one half for the complete day 
of work.  Following neurological examination, the examiner 
stated that it was her impression that the veteran has 
Meniere's disease with worsening symptoms that are occurring 
daily and have resulted in prolonged and numerous absences 
from the veteran's work.  It was noted that this was 
preventing his advancement in his line of work.  

In July 2005 Compensation and Pension Note, the examiner 
indicated that he had examined the veteran in November 2002 
and had reviewed the claims file at that time.  The veteran 
reported daily vertigo of varying severity and type.  He 
reported nausea occasionally and that he vomited three to 
five times per month.  Examination showed normal tandem and 
museum gait.  The diagnoses included disequilibrium.  While 
the examiner noted the July 2003 VA diagnosis of Meniere's 
disease, the physician expressed an opinion that the veteran 
did not have Meniere's disease.  

In May 2006, the veteran submitted copies of leave and 
earnings statements dated from March 2005 to January 2007 
indicating that he used sick leave during that time period.  

The overall evidence reflects that, since the August 15, 2001 
effective date of the grant of service connection, the 
veteran has reported that he experiences symptoms of 
Meniere's disease, including vertigo, more than once weekly 
and often described as occurring daily.  While one VA 
physician has questioned the diagnosis of Meniere's disease, 
two other VA physicians have clearly concluded that such 
diagnosis is appropriate.  The July 2005 VA neurology 
examiner clearly found that the veteran had daily episodes of 
vertigo that result in missed time from work.  The veteran 
has submitted evidence showing missed time from work due to 
illness.  The  medical evidence includes the July 2005 VA 
examiner's opinion that he had daily symptoms that resulted 
in prolonged and numerous absences from, which supports his 
assertions that such symptoms have caused impairment in his 
ability to work.  The Board has carefully reviewed the entire 
record, including the veteran's statements and the medical 
opinions of record, and finds that overall level of 
impairment due to the veteran's service-connected Meniere's 
disease appears to approximate the criteria for a 100 percent 
rating.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the criteria for an initial 100 percent rating for 
service-connected Meniere's disease are met.


ORDER

An initial 100 percent rating for Meniere's disease, from 
August 15, 2001, is granted, subject to the pertinent legal 
authority governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


